EXHIBIT 10.3




NATIONAL INSTRUMENTS CORPORATION
Restricted Stock Unit Award Agreement
(Non-Employee Director)
Grant Number:     <<RSU_Number>>
National Instruments Corporation (the "Company") hereby grants you, <<First>>
<<Middle>> <<Last>> (the "Participant"), an award of restricted stock units
("Restricted Stock Units") under the National Instruments Corporation 2020
Equity Incentive Plan (the "Plan"). Subject to the provisions of Appendix A
(attached) and of the Plan, the principal features of this Award are as follows:
Date of Grant:    
<<Date (Month date, year)>>
Number of Restricted Stock Units:
<<RSU_Shares>>
Vesting Commencement Date:
<<Vest_Base_Date (Month date, year)>>

Vesting of Restricted Stock Units: Subject to any accelerated vesting provisions
in the Plan and this Award, the Restricted Stock Units will vest as follows:
[________ percent (_____%)] [Insert Fraction e.g. (One-Third (1/3)][One-Fourth
(1/4)][One-Fifth (1/5))] of the Restricted Stock Units will vest on [each] [the]
anniversary of the Vesting Commencement Date, subject to Participant continuing
to be a non-employee Director through such date[s].
Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.
IMPORTANT:
The Company’s obligation to deliver Shares or cash pursuant to this Award of
Restricted Stock Units is subject to all of the terms and conditions contained
in Appendix A and the Plan, including the Tax Obligations (as defined in
Appendix A). Before the Company delivers any Shares or cash pursuant to this
Restricted Stock Unit Award Agreement, you must click on the link to each of the
documents to reflect your review and acceptance of this Award, including,
without limitation, (i) the Restricted Stock Unit Award Agreement and Appendix A
thereto and (ii) the Plan (collectively, the "Award Documents"). PLEASE BE SURE
TO READ APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS
AWARD.
By clicking the "ACCEPT" button, you agree to the following:
You acknowledge and agree that:
(a)    you have been able to access and view the Award Documents and understand
that all rights and obligations with respect to this Award are set forth in such
documents;
(b)    you agree to all terms and conditions contained in the Award Documents,
including the Tax Obligations; and
(c)    the Award Documents set forth the entire understanding between the
Company and you regarding this Award and your right to receive a whole number of
Shares (or, in the discretion of the Administrator, a lump sum cash payment
equal to the Fair Market Value of such Shares) thereunder.
(d)    you have previously executed a confidentiality agreement in such form as
prescribed by the Company as consideration for this Award.




--------------------------------------------------------------------------------








APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS
1.    Grant. The Company hereby grants to the Participant under the Plan an
Award for a number of Restricted Stock Units set forth in the Restricted Stock
Unit Award Agreement, subject to all of the terms and conditions of the
Restricted Stock Unit Award Agreement, including this Appendix A (collectively,
the "Award Agreement"), and the Plan.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share (or, in the Administrator’s discretion, a lump sum cash
payment equal to the Fair Market Value of such Share) if it becomes vested. The
Participant will have no right to settlement of any unvested Restricted Stock
Units. Prior to actual settlement of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Subject to the
provisions of Section 5, such vested Restricted Stock Units will be settled as
soon as practicable after vesting, but no later than the fifteenth (15th) day of
the third (3rd) month following the end of the Fiscal Year that includes the
vesting date.
3.    Vesting Schedule. Except as provided in Sections 4 and 5, and subject to
Section 6, the Restricted Stock Units granted under this Award Agreement will
vest in the Participant according to the vesting schedule set forth in the Award
Agreement. In the event any Restricted Stock Units have not vested by the [X]
anniversary of the Vesting Commencement Date, the then-unvested Restricted Stock
Units granted under this Award Agreement will thereupon be forfeited without
consideration payable by the Company and the Participant will have no further
rights thereunder.
4.    Acceleration of Vesting upon Death or Disability. In the event Participant
ceases to be a Director as the result of Participant’s death or "Disability"
prior to the [X] anniversary of the Vesting Commencement Date, 100% of the
Restricted Stock Units that have not vested as of such date will immediately
vest. For these purposes, "Disability" will have the meaning set forth in the
Plan.
5.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time. If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
"separation from service" within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a "specified
employee" within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the Administrator determines, in its discretion, that
the payment of such accelerated Restricted Stock Units will result in the
imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s termination as a Service
Provider, then the payment of such accelerated Restricted Stock Units will not
be made until the date six (6) months and one (1) day following the date of
Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in a whole number of Shares (or, in the
Administrator’s discretion, a lump sum cash payment equal to the Fair Market
Value of such Shares) to the Participant’s estate as soon as practicable
following his or her death. It is the intent of this Award Agreement to comply
with, or be exempt from, the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Shares issuable
(or cash payable) thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes
of this Award Agreement, "Section 409A" means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.




--------------------------------------------------------------------------------






6.    Forfeiture upon Termination of Continuous Service or Pursuant to Clawback
Policy. If Participant ceases to be a Director for any or no reason other than
death or Disability, the then-unvested Restricted Stock Units (after taking into
any accelerated vesting that may occur as the result of any such termination)
granted under this Award Agreement will thereupon be forfeited without
consideration payable by the Company and the Participant will have no further
rights thereunder. Additionally, the Participant’s rights, payments, and
benefits with respect to this Award will be subject to the reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, and to the extent, prescribed under the Company’s clawback policy as may
be established and/or amended from time to time (the "Clawback Policy"). A
Participant who has received Shares or cash upon settlement of the Award may be
required to forfeit, return or reimburse the Company all or a portion of the
Award and any amounts paid thereunder pursuant to the terms of the Clawback
Policy or as necessary or appropriate to comply with Applicable Laws.
7.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Sections 3, 4 or 5 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares (or, in the
Administrator’s discretion, in a lump sum cash payment). No fractional Shares
shall be issued ࿼to Participant and Participant shall not be entitled to
consideration for any fractional Shares.
8.    Payments after Death or Disability. Any distribution or delivery to be
made to the Participant under this Agreement will, if the Participant is then
deceased or Disabled, be made to the Participant’s legal representatives, heirs,
legatees or distributees, as applicable. Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Administrator to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
9.    Tax Obligations. Participant acknowledges that, regardless of any action
taken by the Company, the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (1) all federal, state, and local taxes
(including, if applicable, the Participant’s self-employment tax obligation) or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (2) the Participant’s and, to the
extent required by the Company, the Company’s fringe benefit tax liability, if
any, associated with the grant, vesting or settlement of the Restricted Stock
Units or the sale of Shares, and (3) any other Company taxes the responsibility
for which the Participant has, or has agreed to bear, with respect to the
Restricted Stock Units (or the grant, vesting or settlement thereof or the sale
of Shares) (collectively, the "Tax Obligations"), is and remains Participant’s
responsibility. Participant further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions with respect to such Shares, and (ii)
does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s liability for Tax Obligations or achieve any particular tax
result. When vested Restricted Stock Units are settled, Participant generally
will recognize immediate U.S. taxable income if Participant is a U.S. taxpayer.
If Participant is a non-U.S. taxpayer, Participant will be subject to applicable
taxes in his or her jurisdiction.
10.    Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been awarded in the past;


(c)Participant is voluntarily participating in the Plan;






--------------------------------------------------------------------------------




(d)the Award of Restricted Stock Units and the cash or Shares issuable
thereunder, including the value of dividends, distributions and future proceeds,
are not intended to replace any compensation; the future value of the underlying
Shares is unknown, indeterminable and cannot be predicted with certainty;


(e)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty; and


(f)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Common Stock.


11.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued (including
in book entry), recorded on the records of the Company or its transfer agents or
registrars, and, if applicable, delivered to the Participant.
12.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A NON-EMPLOYEE DIRECTOR OF THE COMPANY,
AND NOT THROUGH THE ACT OF BEING APPOINTED AS A DIRECTOR, BEING GRANTED THIS
AWARD OF RESTRICTED STOCK UNITS, VESTING IN THE AWARD OR ACQUIRING SHARES OR
RECEIVING CASH HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A DIRECTOR FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL.
13.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 11500 N. Mopac
Expressway, Building A, Austin, Texas 78759, Attn: Stock Administrator, or at
such other address as the Company may hereafter designate in writing.
14.    Award is Not Transferable. Except to the limited extent provided in
Section 8, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Award, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
Award and the rights and privileges conferred hereby immediately will become
null and void.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.
17.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.




--------------------------------------------------------------------------------




18.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
20.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.




